Citation Nr: 1029241	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-32 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C, to include 
under the provision of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1974 until June 1974 and 
from May 1975 until September 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2004 and December 
2005 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied service connection 
for the above-referenced claim.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Video Conference hearing held at the 
RO.  A transcript of that hearing has been associated with the 
claims file.  

The Board notes that the Disabled American Veterans previously 
represented the Veteran in this appeal.  The Veteran, however, 
has appointed a new representative, as reflected above.  
Accordingly, the Board recognizes the change in representation.  

In a May 2009 decision, the Board denied service connection for 
hepatitis C, to include under the provision of 38 U.S.C.A. § 1151  
Thereafter, the Veteran appealed the Board's denial of his claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2010, the Veteran and the Secretary of VA (the 
parties) filed a Joint Motion for Partial Remand (Joint Motion) 
with respect to the claim of entitlement to service connection 
for hepatitis C.  (As is noted in footnote 1 of the Joint Motion, 
the portion of the Board's May 2009 decision to reopen the 
Hepatitis C claim is left undisturbed).  The Joint Motion moved 
for the Court to vacate and remand the May 2009 Board decision, 
as the parties determined that a remand was necessary so that the 
Board could determine whether the duty to assist has been 
satisfied and provide further explanation of the reasons and 
bases for its decision.  In March 2010, the Court granted the 
parties' Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In accordance with the Joint Motion a remand is required in this 
case.  Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded every 
possible consideration.

The parties to the March 2010 Joint Motion found that the issue 
of entitlement to service connection for hepatitis C s-hould be 
remanded because the Board did not adequately address and discuss 
whether the duties to notify and assist the Veteran under the 
VCAA had been satisfied.  Specifically, the Joint Motion 
indicated that further discussion was required on whether VA 
satisfied the duty to assist by obtaining a medical opinion as to 
the etiology of the Veteran's current hepatitis C disease, citing 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The parties 
to the Joint Motion acknowledged that a medical opinion was of 
record with regards to whether his hepatitis C was related to his 
1994 lung surgery at a VA medical facility.  However the parties 
noted that there was no medical opinion of record that addressed 
the Veteran's report of contracting hepatitis C from air gun 
inoculation injections he received during his military service.  
Thus, the parties essentially agreed that the claim should be 
remanded to address this matter.

The Board notes that in the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence of 
record:  (1) contains competent evidence that the claimant has a 
current disorder, or persistent or recurrent symptoms of 
disorder; and (2) indicates that the disorder or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but, (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  

As noted above, the claims file reflects that the Veteran has a 
current diagnosis of hepatitis C.  


In regards to an in-service incurrence, the Veteran's service 
treatment records are devoid of complaints or diagnoses of 
hepatitis C or any liver abnormality.  The 
Veteran alleges he contracted hepatitis C from air gun 
inoculations he received in-service.  The claims file shows that 
he received in-service immunizations but does not specify the 
method that the immunizations were administered.  The Board also 
notes that since the Joint Motion was issued, a letter from the 
Director of the Military Vaccine Agency, dated April 7, 2010, was 
submitted to the file, which states that it was highly probable 
that the Veteran received air-gun inoculations in service.

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disorder 
or symptoms of disorder subject to lay observation.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of disorder 
even where not corroborated by contemporaneous medical evidence); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  However, the 
resolution of issues that involve medical knowledge, such as the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  
Therefore, an examination is needed to determine whether the 
Veteran's current hepatitis C may be related to his military 
service, particularly his reported in-service air gun 
inoculations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his hepatitis C.  The 
entire claims file, to include a copy of this 
remand, should be reviewed by the examiner 
and the examination report should reflect 
that the review was conducted.  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.

Following the above review and examination, 
the examiner shall offer an opinion as to 
whether it is at least as likely as not (a 50 
percent probability or higher) that the 
Veteran's hepatitis C is related to service.  
The examiner is directed to consider the 
Veteran's reported in-service history of 
inoculation by use of an air gun, and the 
April 7, 2010 letter from the Military 
Vaccine Agency.  The examiner shall also 
consider other major risk factors for the 
hepatitis C virus, including receipt of blood 
or blood products before 1992; intravenous 
drug use; occupational exposure to 
contaminated blood or fluids via employment 
in patient care or clinical laboratory work; 
high risk sexual practices; intranasal 
cocaine; hemodialysis; organ transplants; and 
body piercing or tattooing.  Veterans 
Benefits Administration (VBA) All Station 
Letter 98-110 "Infectious Hepatitis" 
(November 30, 1998); VBA Fast Letter 04-13 
(June 29, 2004).  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without resort to 
speculation, it should be indicated and 
he/she should explain why an opinion cannot 
be reached.  

2.  Upon completion of the foregoing, and any 
other notice requirements and development 
deemed necessary, the RO should then 
readjudicate the Veteran's claim for service 
connection.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded an opportunity to 
respond. The case should then be returned to 
the Board following appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


